—Appeal from an order of the Supreme Court (Spain, J.), entered February 10, 1993 in Albany County, which, inter alia, denied plaintiff’s motion for a default judgment.
In our view, Supreme Court did not abuse its discretion by denying plaintiff’s motion for a default judgment and extending defendant’s time to serve an answer to 10 days from notice of entry of the court’s order. Defendant’s delay in answering the complaint was a relatively short one. Moreover, in light of the apparent absence of prejudice to plaintiff and the existence of a possibly meritorious defense, we cannot find that Supreme Court erred in giving precedence to the public policy in favor of resolving cases on the merits.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.